UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number000-22405 Information Analysis Incorporated (Exact Name of Registrant as Specified in Its Charter) Virginia 54-1167364 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11240 Waples Mill Road Suite 201 Fairfax, Virginia 22030 (703)383-3000 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 ofRegulationS-T(§ 232.405 of this chapter)during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” inRule12b-2of the Exchange Act. Large accelerated filero Accelerated filero Non-acceleratedfilero Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined inRule12b-2of the Exchange Act). YesoNoþ As of May 10, 2016, 11,201,760 shares of common stock, par value $0.01 per share, of the registrant were outstanding. INFORMATION ANALYSIS INCORPORATED FORM 10-Q Index Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited except for the balance sheet as of December 31, 2015) 3 Balance Sheets as of March 31, 2016 and December 31, 2015 3 Statements of Operations and Comprehensive Loss for the three months ended March 31, 2016 and 2015 4 Statements of Cash Flows for the three months ended March 31, 2016 and 2015 5 Notes to Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 4. Controls and Procedures 12 PART II. OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 13 SIGNATURES 14 2 PART I - FINANCIAL INFORMATION Item1.Financial Statements INFORMATION ANALYSIS INCORPORATED BALANCE SHEETS March 31, December 31, (Unaudited) (see Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Notes receivable, current - Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Commissions payable Deferred revenue Accrued payroll and related liabilities Other accrued liabilities Total liabilities Stockholders' equity: Common stock, par value $0.01, 30,000,000 shares authorized; 12,844,376 shares issued, 11,201,760 shares outstanding as of March 31, 2016 and December 31, 2015 Additional paid-in capital Accumulated deficit ) ) Treasury stock, 1,642,616 shares at cost ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the financial statements 3 INFORMATION ANALYSIS INCORPORATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) For the three months ended March 31, Revenues: Professional fees $ $ Software sales Total revenues Cost of revenues: Cost of professional fees Cost of software sales Total cost of revenues Gross profit Selling, general and administrative expenses Commissions expense Loss from operations ) ) Other income Loss before provision for income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Comprehensive loss $ ) $ ) Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of the financial statements 4 INFORMATION ANALYSIS INCORPORATED STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets Accounts payable, accrued payroll and related liabilities, and other accrued liabilities ) ) Commissions payable ) ) Deferred revenue ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Acquisition of property and equipment ) ) Increase in notes receivable - employees ) - Payments received on notes receivable - employees Net cash used in investing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental cash flow information Interest paid $
